       20-10973-tmd Doc#11-1 Filed 12/11/20 Entered 12/11/20 10:25:47 Notice of Amedment to
                                     Affected Parties Pg 1 of 5

                                                               United States Bankruptcy Court
                                                                     Western District of Texas
 In re      April Marie Butler                                                                        Case No.   20-10973
                                                                                 Debtor(s)            Chapter    7



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedule E/F, Creditor Matrix




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows: US Mail - Service list on following pages



 Date: December 11, 2020                                              /s/ Nicholas M. Wajda
                                                                      Nicholas M. Wajda
                                                                      Attorney for Debtor(s)
                                                                      Wajda & Associates, PC
                                                                      5430 Lyndon B Johnson Fwy.
                                                                      Ste. 1200
                                                                      Dallas, TX 75240
                                                                      214-396-6008 Fax:866-286-8433
                                                                      nick@recoverylawgroup.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    20-10973-tmd Doc#11-1 Filed 12/11/20 Entered 12/11/20 10:25:47 Notice of Amedment to
                                  Affected Parties Pg 2 of 5


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ADP
                           6500 River Pl Blvd Building 7, Suite. 15
                           Austin, TX 78730


                           Advance Auto Parts
                           2635 E. Millbrook Road
                           Raleigh, NC 27604


                           Amazon
                           P.O. Box 960013
                           Orlando, FL 32896-0013


                           American Tire Distributors
                           1640 King Street
                           Alexandria, VA 22314


                           Aramark Tower
                           1101 Market Street
                           Philadelphia, PA 19107


                           ATL
                           1212 Winterson Rd
                           Linthicum Heights, MD 21090


                           AutoZone
                           24937 FM 1314 Rd.
                           Porter, TX 77365


                           Barclays Bank
                           PO BOX 8803
                           Wilmington, DE 19899


                           BBB
                           1805 Rutherford Ln Ste 100
                           Austin, TX 78754


                           BBVA
                           P.O. Box 10566
                           Birmingham, AL 35296


                           Blaze mastercard
                           PO Box 2534
                           Omaha, NE 68103
20-10973-tmd Doc#11-1 Filed 12/11/20 Entered 12/11/20 10:25:47 Notice of Amedment to
                              Affected Parties Pg 3 of 5



                       BMO Harris Bank
                       Attn: Bankruptcy
                       Po Box 2035
                       Milwaukee, WI 53201


                       BTDI JV LLP
                       po box 102107
                       Atlanta, GA 30368


                       CCS Processing Center
                       PO Box 55126
                       Boston, MA 02205


                       Centra Leasing
                       1400 Preston Rd #115
                       Plano, TX 75093


                       Chamber of Commerce
                       390 S Seguin
                       New Braunfels, TX 78131


                       Charter One
                       1000 LAFAYETTE BLV
                       Bridgeport, CT 06604


                       Citizens One Loan
                       5221 N O'Connor Blvd
                       Irving, TX 75039


                       Clean Harbors Environmental
                       4303 Profit Dr
                       San Antonio, TX 78219


                       Comenity Capital Bank
                       P.O. Box 182273
                       Columbus, OH 43218


                       Comerica Bank
                       P.O. Box 790408
                       Saint Louis, MO 63179-0408


                       Credit One Bank
                       P.O. Box 60500
                       City of Industry, CA 91716-0500
20-10973-tmd Doc#11-1 Filed 12/11/20 Entered 12/11/20 10:25:47 Notice of Amedment to
                              Affected Parties Pg 4 of 5



                       Elan Financial Services
                       P.O. Box 108
                       Saint Louis, MO 63166-9801


                       Greater New Braunfels Chamber of Commerc
                       po box 311417
                       New Braunfels, TX 78131


                       Hertz Rental Cars
                       9401 Rental Car Rd
                       Austin, TX 78719


                       Intrepid Insurance
                       7400 College Blvd #350
                       Overland Park, KS 66210


                       LoneStar Equipment
                       251 Goodrich Rd.
                       Camano Island, WA 98282


                       Lyon Collection Services
                       7924 West Sahara Ave.
                       Las Vegas, NV 89117


                       Mastercard
                       P.O. Box 9001037
                       Louisville, KY 40290


                       New Braunfels utilities
                       po box 660
                       San Antonio, TX 78293


                       O'Reilly Auto Parts
                       4330 East Lucas St
                       Beaumont, TX 77708


                       PlatePass
                       25274 Network Place
                       Chicago, IL 60673


                       Safety-Kleen
                       1651 North Glenville Drive, Suite 210
                       Richardson, TX 75081
20-10973-tmd Doc#11-1 Filed 12/11/20 Entered 12/11/20 10:25:47 Notice of Amedment to
                              Affected Parties Pg 5 of 5



                       Spectrum
                       730 Stassney Ln Ste 100
                       Austin, TX 78745


                       State Farm
                       PO Box 5097
                       Sioux Falls, SD 57117-5097


                       Thank You Preferred Card
                       P.O. Box 9001037
                       Louisville, KY 40290


                       Time Warner Cable
                       po box 60074
                       City of Industry, CA 91716


                       Valero credit card
                       po box 631
                       Amarillo, TX 79105


                       Vivint
                       4931 North 300 West
                       Provo, UT 84604


                       Yelp
                       26025 Newport Rd. A
                       Menifee, CA 92584
